People v Quentin F. (2019 NY Slip Op 08147)





People v Quentin F.


2019 NY Slip Op 08147


Decided on November 12, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2019

Friedman, J.P., Renwick, Kapnick, Gesmer, Kern, JJ.


10108 2606/12

[*1] The People of the State of New York, Respondent,
vQuentin F., Defendant-Appellant.


Justine M. Luongo, The Legal Aid Society, New York (Jose David Rodriguez-Gonzalez of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Frank Glaser of counsel), for respondent.

Judgment, Supreme Court, New York County (Thomas A. Farber, J.), rendered December 17, 2013, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the second degree, adjudicating him a youthful offender, and sentencing him to a term of five years' probation, unanimously affirmed.
Initially, we conclude that the record fails to support the People's contentions that defendant pleaded guilty before the trial court made a final ruling denying the motion to suppress (see  CPL 710.70[2]), or that effective appellate review of the ruling would require a remittitur for further proceedings.
The court properly denied defendant's suppression motion because a pursuit and stop did not occur until defendant had discarded his backpack, which contained a a pistol. Prior to that time, the officers made a U-turn against traffic, without accelerating or without activating their sirens or flashing lights, to approach defendant. Under the circumstances, the officers' conduct did not block defendant's course or otherwise control the direction or speed of his movement so as to rise to the level of a pursuit (see Matter of Jaime G. , 208 AD2d 382 [1st Dept 1994]; see also People v Foster , 302 AD2d 403 [2d Dept 2003], lv denied  100 NY2d 581 [2003]; People v Thornton , 238 AD2d 33 [1st Dept 1998]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 12, 2019
CLERK